Citation Nr: 0818608	
Decision Date: 06/05/08    Archive Date: 06/12/08	

DOCKET NO.  00-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
including residuals of a fracture of the second lumbar 
vertebra.  


REPRESENTATION

Appellant represented by:	D. W. Glasser, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1975 to May 
1978.  There was no combat service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for residuals of a fracture of the second 
lumbar vertebra.  The Board remanded this issue in August 
2001 for additional evidentiary development and VCAA 
compliance, and again remanded the case in March 2003 for 
additional evidentiary development.  All development 
requested on remand was completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In July 2005, the Board issued a decision which, among other 
issues, denied service connection for a low back disability, 
specifically including a fracture of the second lumbar 
vertebra.  In August 2007, the US Court of Appeals for 
Veterans Claims (Court) found that the Board erred by failing 
to provide an adequate statement of reasons and bases for its 
decision with respect to the veteran's account of an in-
service fall from an A-7 aircraft, a fracture of the left 
transverse process of L2, and an assessment of the veteran's 
credibility.  The case is ready for appellant review. 


FINDING OF FACT

1.  A chronic acquired disability of the lumbar spine, 
claimed as residuals of a fracture of the second lumbar 
vertebra, was not manifested in service.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has residuals of a fracture of 
the left transverse process of the second lumbar vertebra or 
that post-service disability of the lumbar spine, principally 
a compression fracture at L1, is related to any incident, 
injury or disease of military service.  


CONCLUSION OF LAW

A low back disability, claimed as residuals of a fracture of 
the second lumbar vertebra, was not incurred or aggravated 
during active military service, nor may arthritis be presumed 
as attributable to incidents of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA:  This claim was filed and initially adjudicated before 
VCAA was implemented.  However, the case has twice been 
remanded, and VCAA notice has been provided to the veteran, 
including notice of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and he has been 
advised to submit any relevant evidence in his possession.  
The veteran has certainly been provided all of the applicable 
laws and regulations governing awards of service connection 
during the lengthy pendency of this appeal.  All known 
available evidence has been collected for review.  This case 
has been referred for VA examination with a review of the 
record and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The veteran is represented by 
counsel, and it is clear from a review of the record, 
including testimony provided before the undersigned, and 
evidence and argument provided to both the Board and the 
Court, that the appellant and representative have actual 
knowledge of the evidence necessary to substantiate this 
pending claim.  The Court did not identify any error with 
respect to VCAA compliance in its August 2007 decision and 
the Board finds that the VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 1873 (2002).  

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may also be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  3.303 
(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

Facts:  The available service treatment records do not 
include any report of the veteran's physical examinations for 
enlistment or separation.  Considering that the veteran was 
separated as a result of Medical Evaluation Board (MEB) and 
Physical Evaluation Board (PEB) proceedings, which resulted 
in the veteran's immediate separation from service for 
unfitting conditions, including bilateral flat feet and 
status-post left triple arthrodesis, which the MEB found had 
existed prior to service, but which had been aggravated by 
incidents of service, there likely was no further separation 
examination conducted.  

During service, the veteran was seen in October 1976 for 
complaints of back pain.  It was reported that he was 
carrying a cruise box down a ladder when he pulled the 
muscles in his back.  Findings were spasm of the paraspinal 
muscles, and the clinical impression was a back strain.  
Medication was prescribed and there is no evidence in the 
objective service treatment records which shows that the 
veteran ever sought or required treatment for his back at any 
subsequent time through the remainder of military service.  

In December 1976, the veteran began complaining of pain in 
both feet and his left ankle.  Subsequent clinical evaluation 
of the feet and ankle contain no complaints or reports by the 
veteran of injuring his feet in a fall.  Moreover, findings 
through examination of the veteran's feet involved 
confirmation of bilateral flat feet, but no diagnostic 
studies revealed any fracture or other traumatic injury which 
might reasonably be attributable to a fall onto the feet.  

The veteran underwent an MEB examination of his feet in May 
1977, and this report notably includes no reference to or 
complaints of defects or injuries of the veteran's back or 
spine.  Examination of the feet in February 1978 noted severe 
bilateral valgus foot deformities with well-healed surgical 
incisions, but there was no evidence of any form of impact 
injury.  After almost a full year status-post left triple 
arthrodesis, the veteran had not had significant improvement 
with his feet and ankle, and the MEB recommended referral of 
the veteran to a PEB for separation based upon physical 
disabilities involving the feet and ankle.  

A formal PEB was conducted in February 1978 which recommended 
the veteran's separation from service for bilateral flat feet 
and status-post left triple arthrodesis, which were found to 
have preexisted but been aggravated during military service.  
The veteran elected to have a formal hearing, and the 
transcript of this hearing includes his first account of 
sustaining a fall for some 12 to 15 feet while assisting 
another service member (BG) instal an ejection seat in an A-7 
aircraft aboard ship.  Much of the remainder of the 
transcript describes the physical condition and symptoms of 
the veteran's feet, but toward the end of this hearing, the 
veteran complained, for the first time in any service medical 
records, that he had injured his back during service as well, 
although he did not then specifically attribute this injury 
to a fall or any other particular incident.  

A line of duty/misconduct (LOD) investigation was conducted 
regarding the veteran's report of sustaining a fall aboard 
ship some 17 months earlier.  The investigator wrote that he 
was unable to find any witness recollection of the incident.  
The investigating officer contacted medical personnel aboard 
the USS Independence (CV-62) and requested that they review 
all of their records between September 1976 and December 1976 
for an admittance or incident report for the veteran, and 
personnel reported back that there were no records of the 
veteran admitted to sick bay, nor was there any evidence of 
an incident report regarding a fall.  The veteran's division 
officer at the time in question wrote that he was aware of 
the veteran's foot problems but that if "he fell from an 
aircraft and injured himself it was not reported to me."  He 
noted that his division suffered no lost time and he was 
aware of no accident investigation during the time frame.  
The veteran's immediate supervisor at the time in question 
wrote that the veteran had no accident of any significance.  
Notably, the only alleged eye witness to the fall was another 
naval aircraft maintenance man, BG, who had since separated 
from the Navy.  BG reported that he did not recall the 
alleged incident, and while it could have happened, he could 
not remember it.  BG "refused to write or sign a formal 
statement."  

The formal LOD investigation included findings of fact that 
the veteran's claim of an injury could not be substantiated 
by any witness, and could not be substantiated in his medical 
records.  The veteran did not lose any time at his job during 
the period the incident was alleged.  The veteran did 
complain to several peers about falling off an A7 ladder, but 
he never made any complaint through chain of command.  The 
veteran's own statement in the LOD investigation reported 
that after he fell, BG asked him if he was all right and that 
he told BG "I thought I had broken my left foot.  He remained 
in the plane, and asked two sailors to help me to sick bay."  
The veteran provided a lengthy formal statement regarding his 
recollection of this incident, and notably mentioned only 
injuries to his feet at the time.  His formal statement 
included no complaints with respect to his back or spine.  In 
accordance with the recommendations of the PEB, the veteran 
was subsequently separated prior to the expiration of his 
ordinary enlistment for physical disability including 
bilateral flat feet and status-post left triple arthrodesis.  
There was no finding made of any disability of the low back 
during service, nor was the veteran separated for disability 
of the back.  Despite formal MEB/PEB proceedings with direct 
medical examination, disability of the feet and ankle was 
found to have been of preservice origin, with service 
aggravation, but no aggravation from a traumatic fall was 
found or discussed.  A formal LOD could not confirm any fall.  

The veteran filed his original claim for VA disability 
compensation in May 1978.  This claim, however, was limited 
to disability of the feet; there was no claim at this time 
with respect to the low back.  

He was provided a VA examination the month following service 
separation in June 1978.  On examination of the 
musculoskeletal system, he reported that he had bruised his 
back "falling down stairs...."  Examination revealed no 
radicular pain down either thigh, no list of the spine or 
tilt of the pelvis, and no paravertebral muscle spasm or 
tenderness.  Percussion over the lumbar region did not cause 
any localized pain.  X-ray studies of the lumbar spine 
revealed that there "may be a fracture at the left transverse 
process of L2."  It was not well seen and the detail of its 
outer portion was indistinct.  There was no evidence of 
compression fracture of the bodies and the vertebrae were in 
good alignment, and the disc spaces not narrowed.  The 
clinical finding was no "objective clinical findings of back 
injury."

The veteran was provided a VA orthopedic examination of his 
feet in October 1979.  He had some complaints of back pain, 
and stated that "this back problem started when he fell 
backward across a pipe while he was in service."  While not 
specific for lumbar spine examination, the orthopedist 
nonetheless performed an examination and wrote that the 
veteran's back showed no localizing abnormalities.  

VA outpatient treatment records show that in May 1995, the 
veteran was seen for depression associated with loss of his 
job due to chronic low back pain.  An X-ray of the 
lumbosacral spine was normal.  

In October 1998, over 10 years after he was separated from 
service, the veteran first filed a claim for service 
connection for lumbar spine disability consisting of 
injury/fracture to L2 and its residuals.  He reported having 
an L2 fracture noted on VA examination just one month after 
separation from service.  

Received with the claim, was a medical record from a private 
physician (BM?), containing a clinical impression of possible 
compression fracture of the body of L1.  The age of fracture 
was undetermined.  A bone scan was performed and showed a 
focal lesion in the upper lumbar spine at the approximate L1 
level which could represent fracture as well as other 
etiologies.  This report noted that an X-ray from Humana 
Hospital showed possible lumbar fracture.

A December 1995 medical record from Dr. H. referred to low 
back pain related to a compression fracture of the upper 
lumbar vertebrae noted in a 1992 bone scan.  Dr. H. indicated 
that it was related to a 1990 accident.  Other records from 
Dr. H. dated in August and September 1998, refer to an old 
compression fracture of L1.

Subsequently received, was a February 1992 private X-ray of 
the lumbar spine interpreted as revealing a compression 
fracture of the body of L1.  The age of fracture was not 
certain.  Also received was a March 1981 clinic report from a 
Dr. HPH. referring to complaints of tenderness at L2 and S1.  
There were no objective findings relative to these 
complaints.

A July 1999 statement from Dr. H. reported that it was his 
opinion that the vertebral body fractures of L1 or L2 were a 
direct result of a 1976 fall, and that the veteran's problems 
with pain in the low back were a direct result of that fall.

At his April 2001 hearing, the veteran testified that he had 
complained to a doctor aboard ship in 1976 during service 
that while putting an ejection seat into an aircraft, he had 
fallen 12 to 15 feet onto a steel flight deck, and that his 
left foot and ankle had taken much of the impact.  He 
reported experiencing a stabbing pain in his leg to the lower 
part of his back when he walked.  He then described a second 
injury that occurred when carrying a cruise box down a ladder 
indicating that this was after the incident involving the 
fall from the jet.  He reported that at the time of his 
service separation, he was having back problems and pain that 
would shoot up his leg to his back, and burning of the low 
back.  He related that after service, he had complained to 
Dr. HPH about back pain in 1980 or 1981 at the time of 
treatment for his feet.  The next doctor he saw regarding his 
back was Dr. M., who had done a bone scan in 1992.  He 
testified that a work-related motor vehicle accident in 1990 
had aggravated his lower back.  He stated that pain 
associated with a 1993 motor vehicle accident was most severe 
in the cervical area.  

The veteran underwent VA orthopedic examination of the back 
in May 2002, pursuant to the first Board remand.  In 
reviewing the clinical history on file, the examiner noted 
that the service medical records showed a "transitory" back 
strain after carrying a cruise box, and that post-service 
medical evidence first referred to a fracture of L1.  The 
examiner noted that the initial VA examination after service 
included only the veteran's history of foot and ankle 
problems and was silent for recurrent back complaints, and 
that this examination found no objective clinical evidence of 
back injury.  He noted that a February 1992 bone scan 
indicated a possible L1 fracture.  He noted that a Dr. H. in 
1995 related this L1 compression fracture to a post-service 
1990 accident.  He noted that an August 1999 MRI included an 
impression of minimal wedging at L1 vertebra which appeared 
old.  

This physician wrote that with a reasonable degree of medical 
probability the veteran's service medical records could not 
be causally related to the existing low back diagnosis.  He 
opined that the lifting injury documented in the service 
medical records was acute and transitory, and that it was as 
likely as not that the compression fracture at L1 was 
secondary to a post-service motor vehicle accident in 1990.  
He disagreed with Dr. H.'s subsequent statement that the 
injury pattern was secondary to injuries in service.  In 
support, he wrote that had the veteran sustained a 
compression fracture at the time alleged during service, he 
would have had increased complaints of pain and spasm and 
would have sought appropriate medical treatment at the time.  
The primary injury pattern documented in the service records 
was a lifting injury, and that this did not support a medical 
injury pattern for an L1 compression fracture, as opposed to 
a significant motor vehicle accident.  This examiner was 
employed by VA on a fee-basis, and was a diplomate of the 
American Board of Orthopedic Surgery.

In an April 2003 office record, Dr. JG wrote that the 
veteran's lumbar spine was not work related but was 
"military/VA" related.  The veteran reported that he had 
never claimed an injury in 1990 or 1993 with respect to his 
low back when he had his post-service motor vehicle 
accidents.  A December 2002 MRI scan had shown a mild L1 
compression fracture with anterior lipping and annular 
degeneration from L1 to L2 to L5 to S1.  The impression was 
old L1 compression fracture and multilevel degenerative disc 
disease.  This physician gave no explanation or medical basis 
for his statement that the veteran's low back injuries were 
attributable to "military/VA."  

In July 2004, the veteran was provided an additional VA 
orthopedic examination pursuant to the Board's second remand.  
Current clinical impressions were old healed compression 
fracture of L1, chronic lumbosacral strain, and lumbar 
degenerative disc disease with mild left lower extremity S1 
radiculopathy.  The examiner specifically clarified that the 
veteran's compression fracture was at L1 and not L2.  He 
confirmed his earlier opinion that the lifting injury 
documented in service was acute and transitory, and that it 
was more likely than not that the compression fracture was 
due to a significant post-service motor vehicle accident 
rather than the single isolated lifting incident.  He 
supported this opinion by noting the essential absence in the 
service medical records of any complaints or findings with 
respect to the veteran's low back, including his evaluation 
during service by MEB/PEB.  He also supported this opinion by 
reviewing the chronology of treatment records revealing the 
post-service bone scan from 1992 first indicating an L1 
compression fracture, the statement from Dr. H. in 1995 
directly relating a compression fracture to a 1990 accident, 
and the 1999 MRI.  

In July 2004, a large quantity of medical and adjudicative 
records were received from the Social Security 
Administration.  These records include discussion in large 
part of disabilities not related to the present appeal.  The 
non-duplicative medical evidence included a July 1995 
examination report from Dr. JKS, who related that in June 
1990, the veteran had been involved in a motor vehicle 
accident and that in October 1993 he had been involved in a 
second motor vehicle accident after which he had developed 
low back pain.  X-rays taken at the emergency room had been 
negative for fractures.  

A June 1996 report from Dr. JRS related that the veteran had 
reported that he had been well until March 1990, when he was 
involved in a motor vehicle accident and injured his low 
back.  The veteran was advised at that time that he had a 
possible lower lumbar vertebrae fracture.  Symptoms included 
persistent low back pain associated with pain, burning, 
numbness and weakness of the right lower extremity.  

A March 1990 office visit note from Dr. G. relates that the 
veteran complained of increased lumbar spine pain.  The 
clinical impressions included lumbar spondylosis with 
possible disc herniation and secondary lumbar myofascial 
symptomatology.  It was noted that the veteran could have had 
an injury to the lumbar spine at the time of his 1993 motor 
vehicle accident.  MRI scans of the thoracic and lumbar spine 
in August 1999 showed wedging of the L1 vertebra which 
appeared old.  There were desiccated discs with minimal 
generalized disc bulges at the L1-L2 and L5-S1 levels.  

Analysis:  The veteran contends that he has a low back 
disability consisting of residuals of an L2 vertebra fracture 
associated with two injuries sustained in service.  He 
reported that the first resulted from a fall from a jet, and 
the second was a lifting injury from carrying a cruise box.  
He maintains that post-service injuries merely aggravated the 
preexisting, service-related back disability that was already 
present.  He cites a medical opinion by Dr. Hood and medical 
records from various private physicians as evidence that his 
current back problems are the result of injuries in service.

Although the lifting injury in October 1976 is documented, 
there is a complete absence of any objective evidence which 
confirms that the veteran ever sustained a fall from a jet 
during service aboard ship and, more importantly, that he 
sustained any form of compression fracture to his lumbar 
spine during service.  Other than the single service medical 
record entry in October 1975, there is a complete absence of 
any objective evidence which shows or suggests that the 
veteran sustained any form of a low back injury to any level 
of his lumbar spine.  In this regard, it is very noteworthy 
that the veteran was in fact referred for a MEB of qualified 
service physicians for evaluation of whether he met minimum 
fitness standards for retention in the service.  The focus of 
this evaluation was with respect to the veteran's feet and 
ankle.  The veteran notably made no claim with respect to his 
back to the MEB (which weighs against his current 
assertions), and only mentioned generalized back pain at the 
conclusion of his PEB hearing.  The veteran reported a fall 
from an airplane in service to explain the onset of foot and 
ankle disability, but an investigator was unable to obtain 
direct evidence of the occurrence of the incident and 
specifically noted the absence of sick call records 
pertaining to it, or any other form of accident report.  The 
MEB did not find that the veteran's service-disqualifying 
foot disorder was incurred during service, from a fall or 
otherwise, but concluded that this condition preexisted 
service, but it had been aggravated beyond ordinary progress 
during service.  

In reviewing the evidence on file, the Board finds that the 
veteran lacks credibility with respect to his claimed fall 
from a jet during service.  A complete LOD investigation was 
unable to corroborate this incident despite a review of all 
ships records and all possible witnesses.  The Board finds it 
most noteworthy that even the fellow service member the 
veteran reported he assisted in working on an aircraft at the 
time of his fall (BG) could not recall the incident, although 
the veteran reported that he fell while assisting this 
member, and further that BG actually attended to him after 
the fall and arranged for two fellow sailors to assist him to 
sick bay.  That BG was unable to recall this incident in any 
respect, though only 17 months later, is persuasive evidence 
against the veteran's claim especially given the fact that 
BG, even though then separated from service, "refused to 
write or sign a formal statement."  The only corroboration 
the fellow service member could give was that the accident 
"could have happened."  This speculative statement, in the 
absence of a willingness to sign an official statement, is of 
little or no weight. 

The Board also finds it noteworthy that neither the veteran's 
division officer nor his immediate supervisor ever heard of 
the veteran's claimed fall from the aircraft.  His immediate 
supervisor also wrote that during this time frame, the 
veteran's attitude and personality went from slightly above 
average in his rate group to something less than desirable 
for any rate group.  He always had an ailment or some medical 
reason why he couldn't perform the limited duties which were 
assigned him.  The LOD investigation report findings were 
that none of the claims of injury could be substantiated by 
eye witness accounts or medical records.  This 
contemporaneous evidence from service weighs strongly against 
the veteran's claim.  

Other inconsistencies in the record which lead the Board to 
question the veteran's credibility with respect to this claim 
are the fact that he testified that he fell from an aircraft 
prior to the cruise box incident, but the later incident is 
objectively documented as having occurred in October 1976, 
but multiple other early statements of the veteran indicate 
he alleged having the fall in November or December 1976.  

During service, the veteran never mentioned sustaining a fall 
or back problems of any kind to the MEB, which was in a 
position to immediately verify (or rule out) any existing low 
back disability or pathology.  

The veteran filed his initial claim for VA disability 
compensation with respect to his feet only the month he was 
separated from service, but did not initiate a claim for 
service connection for low back disability until October 
1998, ten years after he was separated from service, and 
after he had been in documented motor vehicle accidents in 
both 1990 and 1993, one of which was serious enough to 
require cervical spine fusion surgery.  

The first VA examination after service in June 1978 includes 
the veteran's report of bruising his back "falling down 
stairs" but complete examination and X-ray studies resulted 
in "no objective clinical findings of back injury."  The next 
year in October 1979, the veteran told a VA orthopedic 
examiner that his "back problems started when he fell 
backwards across a pipe while he was in service."  This, of 
course, is not consistent with a fall from an aircraft.  The 
physician at this examination also noted that although the 
veteran walked with a walking stick in his right hand in 
phase with a left stance, the veteran did not appear to be 
pressing very hard on the walking stick.  Again, examination 
of the back showed "no localizing abnormalities."  

Later, the veteran has stated in advancing his VA claim that 
he never made an allegation of injuring his low back in his 
two post-service motor vehicle accidents in 1990 and 1993.  
However, the June 1996 report from Dr. JRS includes a 
statement that the veteran had reported that he had been well 
until March 1990, when he was involved in a motor vehicle and 
injured his low back.  

It also seems clear that the VA fee-basis board-certified 
orthopedist who examined the veteran in May 2002 and again in 
July 2004 also did not accept the veteran's report of 
sustaining a compression fracture, from a fall or otherwise, 
during service.  He wrote in both reports that had the 
veteran sustained a compression fracture during service, 
there would be records of the veteran seeking treatment for 
identifiable symptoms which would have then existed 
sufficient to cause the veteran to seek treatment for same.  

The objective evidence on file also contains a voluminous 
quantity of post-service medical evidence describing 
treatment for injuries sustained in several post-service 
motor vehicle accidents, including injuries to the back.  The 
Board finds that a preponderance of the evidence is against 
the veteran's claim that current low back disability is 
attributable to a single objective lifting injury during 
service for which he is shown to have never sought or 
required any additional follow-up treatment, and in the 
absence of any objective evidence showing any more 
significant injury, including trauma sustained in a claimed 
fall or otherwise.  To the extent that the veteran now has 
low back disability causally linked to post-service injuries, 
such disability cannot be recognized as service connected. 

The Board's twice sought objective clinical opinions which 
included a review of all of the extensive evidence on file.  
In the May 2002 examination, the orthopedist noted that the 
earliest post-service VA examination in 1978 had showed no 
residual back injury, and concluded that the injury pattern 
after the cruise box incident was not consistent with the 
injury pattern of a compression fracture.  He characterized 
this single isolated notation of lifting injury as acute and 
transitory and found it at least as likely as not that a 
later motor vehicle accident caused the veteran's more 
permanent low back injuries.  On reexamination in June 2004, 
the orthopedist was specific and emphatic in concluding that 
the veteran's compression fracture had involved the first 
lumbar vertebra rather than the second.  This doctor restated 
his conclusion that it was more likely than not that current 
back disability, including L1 compression fracture residuals, 
was more likely than not related to the significant motor 
vehicle accidents after service.  

The Board finds that these May 2002 and July 2004 VA medical 
opinions are entitled to substantial probative weight in 
deciding the present appeal.  These opinions were based on a 
review of all the evidence of record, which was summarized 
accurately and in detail in both reports.  The examiner on 
both occasions was a board-certified orthopedist, and the 
conclusions reached were directly based on findings reported 
in the record and the reasoning was set forth.  These 
examination reports noted the absence of recurrent complaints 
of back pathology following the documented injury in service, 
the absence of documentation of a fall from a plane, and the 
negative clinical examination shortly after separation from 
service.  

This evidence clearly outweighs the July 1999 statement from 
Dr. H, who attributed vertebral body fractures of L1 "or" L2 
to "the 1976 fall."  It is certainly noteworthy that this 
opinion directly contradicts the same physician's earlier 
opinion, recorded in his own treatment records in December 
1995, that a compression fracture of the upper lumbar 
vertebra noted on a 1992 bone scan was related to a 1990 
accident.  The conflicting conclusions offered by Dr. H as to 
the etiology of the compression fracture cannot be 
reconciled.  The unexplained change detracts from the 
evidentiary value of the 1999 statement relied upon by the 
veteran.  Additionally, this opinion is not based on 
documented facts, given that a fall from an airplane, or any 
other significant low back trauma during service is certainly 
not documented.  There is certainly no evidence that Dr. H. 
had access to or review of the entire clinical record on 
file, and there is certainly no reference to such clinical 
review, or any significant statement of reasons and bases for 
either of his inconsistent opinions.  

The only other medical statement on file supportive of the 
veteran's claim is the April 2003 note of Dr. JG indicating 
that the left veteran's lumbar spine was not work related but 
was "military/VA" related.  This conclusory note is entirely 
lacking in any reasons or bases, and there is no indication 
this doctor reviewed the extensive record.  The Board can 
only conclude that the doctor relied on the veteran's 
unsubstantiated history.  This statement lacks any probative 
value.  

The Board is not required to accept unsubstantiated medical 
opinions as to the origin of disability.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  An opinion based on a 
post-service history of injuries related to service, without 
review of the service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  A bare conclusion provided by a health care 
professional is not probative in the absence of a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical evaluation that is merely a recitation 
of a veteran's self-reported and unsubstantiated history has 
no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  Although Dr. H. provided treatment to the 
veteran, it is well established that opinions of treating 
physicians are not entitled to greater weight than those of 
other physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  

To the extent that the veteran is basing his claim on his own 
medical opinion, the Court has held that a lay person can 
provide probative evidence of subjective symptoms, but is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran may certainly provide competent evidence 
of his own personal recollection of symptoms, but he lacks 
the requisite medical training to provide a competent 
clinical opinion that low back disability first claimed by 
him to be attributable to service in 1998, was attributable 
to injuries he sustained over 10 years earlier.  Id.  In 
addition, as discussed above, the Board finds the veteran's 
claim of a fall from an aircraft in service to not be 
credible. 

Finally, the Board finds that the VA X-ray studies in June 
1978 which noted the possibility of a fracture at the left 
transverse process of L2 has not been substantiated by 
medical evidence.  It is certainly clear from the original X-
ray study report that this was a questionable finding, as it 
was noted to be not well seen on the film and that the detail 
was indistinct.  It was clear, however, that one month after 
the veteran was separated from service, this X-ray study did 
not reveal any evidence of a compression fracture at any 
level; the vertebrae were in good alignment, and the disc 
spaces were not narrowed.  Moreover, it is certainly 
noteworthy that repeated diagnostic studies including both X-
rays, bone scans, and MRI's in the extensive clinical history 
on file all fail to reveal or suggest a fracture at the left 
transverse process of L2.  Additionally, no compression 
fracture at L2 has ever been identified in any evidence on 
file.  This question was medically answered in the VA 
examinations conducted by the board-certified orthopedist in 
May 2002 and July 2004.  In July 2004, this physician 
specifically stated that the veteran's "compression fracture 
is L1 not L2."  Finally, the veteran has submitted no 
evidence, nor is there any on file, which would support the 
proposition that an L2 left transverse process fracture 
resulted in an L1 compression fracture, and/or continuing 
degradation of low back vertebral bodies and discs sufficient 
to be the etiological origin for any of the veteran's low 
back disabilities identified at present.  

Again, an L2 transverse process fracture was only suspected 
in June 1978.  VA outpatient X-ray study of the lumbosacral 
spine in May 1995 was interpreted as normal.  Evidence from 
Dr. M. contained a clinical impression of a possible 
compression fracture of the body of L1, and referred to a 
bone scan revealing a focal lesion at L1, but there was no 
mention of an L2 left transverse process fracture.  A 
February 1992 private X-ray study of the lumbar spine 
revealed a compression fracture of the body of L1, but there 
was no identification of a left L2 transverse process 
fracture.  Significantly, the December 2002 MRI on file, 
which included images from L1 to S1 did not reveal the 
existence of an L2 left transverse process fracture.  The 
Board can only conclude that in the absence of subsequent 
objective findings of an L2 left transverse process fracture 
in the multiple diagnostic studies on file, the suspicion of 
an L2 left transverse process fracture noted in the June 1978 
VA X-ray study has not been confirmed.   

For these reasons, the Board concludes that a preponderance 
of the competent evidence on file is against a finding that 
the veteran has current residuals of a fracture of the second 
lumbar vertebra, and is also against a finding that any 
current low back disabilities are related to any incident, 
injury or disease of active military service.  Only one of 
two incidents claimed by the veteran, climbing down a ladder, 
is documented, and that event was not shown to have resulted 
in a compression fracture or other chronic back disorder.  A 
preponderance of the evidence reveals that the only objective 
lifting injury during service was acute and transitory and 
resolved prior to the veteran's separation from service.  No 
arthritis of the lumbar spine was identified to any degree 
within one year of service separation.  There are, on the 
other hand, well-documented post-service injuries in the 
early 1990's, and the progression of objective medical 
findings regarding the veteran's low back are certainly much 
more consistent with these being the etiological origin of 
all current low back disability.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
and his appeal is denied.


ORDER

Entitlement to service connection for a low back disability, 
including residuals of a fracture of the second lumbar 
vertebra, is denied.


                 
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


